Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of the locking arm portions must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-17361 in view of Ueda 7056142.
	Regarding claims 1 and 4, JP ‘361 substantially discloses the claimed invention, including an electrical connector with a flat-type conductor configured to matingly connect a front end section of a flat-type conductor with a strip-like configuration extending in the forward- backward direction to a counterpart electrical connector, said electrical connector with a flat-type conductor comprising: the flat-type conductor 4 and a housing 3 holding the front end section of the flat-type conductor, wherein the housing comprises a locking portion 36 lockable to the counterpart electrical connector 2 and receiving spaces 37 configured to receive counterpart terminals 18 provided in the counterpart electrical connector.  Ueda (front page) discloses the locking portion 13, along with being positioned differently from a position of the receiving spaces when viewed in the thickness direction of the flat-type conductor, is positioned so as to at least partially overlap with the receiving spaces 33 in a thickness direction of the flat-type conductor 55, and to position the locking portion of JP ‘361 in this way thus would have been obvious, to conserve space.
Regarding claims 2 and 5, JP ‘361 discloses the locking portion comprises: a locking arm 36 portion extending in the forward-backward direction and resiliently deformable in the thickness direction of the flat-type conductor; and a locking engagement portion 33 engageable with the counterpart electrical connector.
Regarding claims 3 and 6, to form the locking portion 36 of JP ‘361 as a plurality of the locking arm portions positioned in a spaced relationship in the strip width direction is deemed to have been an obvious duplication of parts, to better secure engagement between the electrical connector and counterpart electrical connector.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013. The examiner can normally be reached M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY F PAUMEN/               Primary Examiner, Art Unit 2832